Citation Nr: 0528133	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  95-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1971 
and from February 1975 to February 1979.

This appeal arises from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied entitlement to service 
connection for a low back disability. This issue was remanded 
by the Board of Veterans' Appeals (Board) in April 1998 for 
development of the medical evidence. During the pendency of 
this appeal, the RO issued a rating decision in October 1999 
that denied entitlement to service connection for post-
traumatic stress disorder (PTSD). The veteran also appealed 
this determination.

In July 2003, the Board again remanded the case in order to 
provide the veteran a hearing at the RO before the 
undersigned Veterans Law Judge.  The transcript of the 
veteran's hearing testimony has been associated with the 
veteran's claims file.  The case has since been returned to 
the Board.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran is not shown to have manifested a low back 
disorder in service or for many years thereafter.





CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service nor may arthritis/degenerative disease of the lumbar 
spine be presumed to have been incurred therein.  387 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, statements of the case 
in April 1995 and June 2000 and supplemental statements of 
the case dated in March 2000, July 2002, and April 2003.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  

Further, in an April 2001 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the April 2001 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Merits of the Claim Presented

At the outset, the Board notes that while the veteran's 
service medical records from his first period of active duty 
and from his period of service in the United States Coast 
Guard Reserves (USCGR) are available, the service medical 
records from his second period of active duty, exclusive of 
USPHS Seattle outpatient treatment records dated in July and 
August 1975, including the entrance and separation 
examinations, are missing. The information of record reflects 
that in February 1995 and in April 1996, search efforts were 
undertaken by the National Personnel Records Center (NPRC), 
in order to obtain any service medical records for the 
veteran. Moreover, the April 1996 search effort included a 
search at the Military Personnel Command, United States Coast 
Guard in Washington, D.C. As stated above, those efforts were 
unsuccessful in locating his service medical records for his 
second period of active duty.

In hearing testimony and other statements on file, the 
veteran argues that he has a current back disorder stemming 
from an injury to his back sustained in service lifting 
"parking blocks."  The veteran's spouse relates that she 
has known the veteran to have back pain in 1981 when they 
first met and that he has since continued to experience back 
pains.   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1110.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's available service medical records, to include 
his July 1971 medical examination for separation from his 
initial period of active duty show no complaints or findings 
referable to the veteran's back.  A May 1979 clinical 
evaluation of the veteran's spine in connection with his 
enlistment with the United States Coast Guard Reserves in May 
1979, approximately two months following his separation from 
his second period of active duty, found no abnormalities.

Post service, there is no showing of any complaints referable 
to the veteran's back until 1988 when the veteran was noted 
by his private physician to have complaints of mild 
intermittent low back pain and a functional leg length 
difference.   In October 1993, the veteran, a postal worker, 
was again evaluated and treated for complaints of low back 
pain after unloading mail in an elevator.  His physician 
noted that the veteran related no specific trauma but 
reported that his work requires lots of bending over and 
lifting in awkward positions.  Right lateral back strain with 
spasm was the diagnostic assessment.  

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Here there is no medical evidence demonstrating that the 
veteran had a back disorder in service or prior to 1988, 
approximately 9 years following separation from his last 
period of active duty.  This gap in the evidentiary record 
weighs strongly against this claim on the basis of continuity 
of symptomatology. See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

The absence of treatment records suggesting complaints or 
findings of a back disorder for many years after service is 
probative evidence that a back disorder did not have its 
onset in service or is due to injury or disease manifested in 
service.  The first clinical documentation of a back disorder 
in 1988 is too remote in time from service to support the 
claim that it is related to service on a direct or 
presumptive basis, absent medical evidence to the contrary.  
Such objective evidence has not been presented.  

In essence, the Board finds no evidence of record that 
provides a competent opinion establishing a link between the 
veteran's current back disorder and his military service.  No 
medical professional provides findings or opinions to that 
effect.  Rather, it is only the veteran that voices an 
opinion about the relationship of his claimed low back 
disorder to his period of active service and an incident 
involving lifting a heavy object therein.  The record, 
however, does not reflect that the veteran has the requisite 
medical background or training so as to render competent his 
opinion as to questions of medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
   

ORDER

Service connection for a low back disorder is denied.



REMAND

It is the veteran's contention that he suffers from PTSD 
related to his service aboard the U.S.S. Hunterdon County 
(LST 838) during the period of time that vessel was in Viet 
Nam waters supporting river patrol boats.  In statements and 
testimony the veteran has related two stressor events, which 
he attributes to the onset of his PTSD.   He testified at his 
hearing in October 2004 that during the period March to May 
1971, he witnessed a fellow service member who had lost his 
hand as a result of the detonation of a percussion grenade 
aboard ship.  He also testified that during a period of watch 
duty, indicated to be between October 1970 and December 1970, 
he failed to stop an inebriated service member from falling 
over the ship's railing and drowning.  The RO's attempt to 
verify the veteran's stressors with the U.S. Navy, Naval 
Safety Center in February 2003 resulted in a negative 
response.  The Board is, however, of the opinion that an 
additional effort to verify the veteran's claimed stressors 
is warranted.  Specifically, pertinent copies of the deck 
logs of the U.S.S. Hunterdon County for the period 
encompassing the periods October to December 1970 and March 
to May 1971, although potentially probative in this matter, 
have not been associated with the veteran's claims file.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1. The RO should request that the veteran 
again indicate the month(s) and year(s) 
of his reported stressors, including when 
he was on deck watch when a fellow seaman 
drowned and when a fellow seaman lost his 
hand as a result of an incendiary 
explosive while aboard the U.S.S. 
Hunterdon County.

2. Thereafter the RO should request the 
National Archives to conduct a search of 
the deck logs of the U.S.S. Hunterdon 
County for the incidents reported by the 
veteran using the dates furnished by the 
veteran.

3.  Please request the NPRC or other 
appropriate organization to verify the 
dates the veteran was assigned to the 
U.S.S. Hunterdon County and the dates 
that vessel was stationed in Viet Nam 
waters.

4.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to treatment 
for the disability in issue, not 
previously submitted covering the period 
from July 2002 to the present.

5.  If a stressor is verified, a VA 
examination by a psychiatrist should be 
conducted to determine the nature and 
severity of any psychiatric illness, to 
include PTSD. The claims folder must to 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only 
the stressor(s) which has been verified 
by the RO or by the Board may be used as 
a basis for a diagnosis of PTSD.

If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the verified in-service 
stressors.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

6.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought is not 
granted the veteran should be furnished a 
supplemental statement of the case and 
the opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


